West, J.
An indictment against George Ward charging him with the offense of assault with intent to murder Clyde Diamond was returned by the grand jury of Santa Rosa County. Upon a trial the defendant was found guilty of assault and battery. To the judgment imposing sentence writ of error was taken.
The several assignments of error are predicated upon rulings admitting evidence offered by the State over the objections of defendant, refusing to give requested charges to the jury and denying defendant’s motion for a new trial.
From an examination of the record it is apparent that there is no harmful error in any ruling made the basis of an assignment of error. No benefit would result from a discussion of the assignments of error in detail. They may all be disposed of by application of the familiar rule that a judgment of conviction will not be reversed even if technical errors were committed in rulings on the admissibility of evidence or in charges given or refused, where the evidence of guilt is ample and no fundamental rights of the defendant are infringed. Poyner v. State, 81 Fla. 726, 88 South. Rep. 762; Riggins v. State, 78 Fla. 459, 83 South. Rep. 267; Dixon v. State, 77 Fla. 143, 80 South. Rep. 741; Barker v. State, 76 Fla. 164, 79 South. Rep. 436; Settles v. State, 75 Fla. 296, 78 South. Rep. 287; Milligan v. State, 75 Fla. 815, 78 South. Rep. 535; Smith v. State, 74 Fla. 44, 76 South. Rep. 334. There is ample evidence of the crime for which defendant was convicted to support the verdict. The judgment will be affirmed.
Affirmed.
Browne, C. J., and Taylor, Whitfield and Ellis, J. J., concur.